370 U.S. 726
82 S. Ct. 1572
8 L. Ed. 2d 802
STATE OF LOUISIANA ex rel. Steve WASHINGTONv.V. G. WALKER
No. 900, Misc.
Supreme Court of the United States
June 25, 1962

Robert H. Reiter and Jack N. Rogers, for appellant.
Jack P. F. Gremillion, Atty. Gen. of Louisiana, and Scallan E. Walsh, Asst. Atty. Gen., for appellee.
PER CURIAM.


1
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.


2
Mr. Justice FRANKFURTER took no part in the consideration or decision of this case.